

116 HR 6658 IH: Insular Area Medicaid Coronavirus Recovery Act
U.S. House of Representatives
2020-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6658IN THE HOUSE OF REPRESENTATIVESMay 1, 2020Mr. Sablan introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Families First Coronavirus Response Act to adjust the temporary increase in the Medicaid Federal medical assistance percentage provided for territories during the COVID–19 emergency period, and for other purposes.1.Short titleThis Act may be cited as the Insular Area Medicaid Coronavirus Recovery Act.2.Amendment to temporary increase in Medicaid FMAP provided during COVID–19 emergency period(a)In generalSubsection (a) of section 6008 of the Families First Coronavirus Response Act (Public Law 116–127) is amended to read as follows:(a)Temporary increase in Medicaid FMAP(1)50 States and District of ColumbiaSubject to subsection (b), for each calendar quarter occurring during the period beginning on the first day of the emergency period defined in paragraph (1)(B) of section 1135(g) of the Social Security Act (42 U.S.C. 1320b–5(g)) and ending on the last day of the calendar quarter in which the last day of such emergency period occurs, the Federal medical assistance percentage determined under section 1905(b) of such Act (42 U.S.C. 1396d(b)) for a State that is one of the 50 States or the District of Columbia shall be increased by 6.2 percentage points.(2)TerritoriesSubject to subsection (b), for each calendar quarter occurring during the period beginning on the first day of the emergency period described in paragraph (1) and ending on the later of the last day of the calendar quarter in which the last day of such emergency period occurs or September 30, 2021, the Federal medical assistance percentage determined under section 1905(b) of the Social Security Act (42 U.S.C. 1396d(b)) for a State that is American Samoa, Guam, the Commonwealth of the Northern Mariana Islands, Puerto Rico, or the United States Virgin Islands shall be 100 percent..(b)State definedSection 6008 of the Families First Coronavirus Response Act (Public Law 116–127) is amended by adding at the end the following new subsection:(e)State definedIn this section, the term State has the meaning given such term in section 1101(a)(1) of the Social Security Act (42 U.S.C. 1301(a)(1)) for purposes of title XIX of such Act (42 U.S.C. 1396 et seq.)..(c)Conforming amendments(1)Section 6008 of the Families First Coronavirus Response Act (Public Law 116–127), as amended by subsection (b), is further amended—(A)in subsection (b)—(i)in the matter preceding paragraph (1), by striking A State described in subsection (a) may not receive the increase described in such subsection in the Federal medical assistance percentage for such State and inserting A State may not receive the increase to the Federal medical assistance percentage of the State described in subsection (a)(1) or the Federal medical assistance percentage described in subsection (a)(2), as applicable; and(ii)in paragraph (3), by striking described in subsection (a) and inserting described in subsection (a)(1); and(B)in subsection (d), by striking a State shall not be ineligible for the increase to the Federal medical assistance percentage of the State described in subsection (a) and inserting a State shall not be ineligible for the increase to the Federal medical assistance percentage of the State described in subsection (a)(1) or the Federal medical assistance percentage described in subsection (a)(2), as applicable,.(2)Section 1905(ff) of the Social Security Act (42 U.S.C. 1396d(ff)) is amended—(A)in paragraph (2), by inserting after subject to section 1108(g)(7)(C) the following: and section 6008(a)(2) of the Families First Coronavirus Response Act; and(B)in paragraph (3), by inserting after subject to section 1108(g)(8)(B) the following: and such section 6008(a)(2).(d)Effective dateThe amendments made by this section shall apply as if included in the enactment of the Families First Coronavirus Response Act (Public Law 116–127).